Exhibit 10.1

 

EXECUTION VERSION

 

STOCK REPURCHASE AGREEMENT

 

THIS STOCK REPURCHASE AGREEMENT (this “Agreement”) is entered into as of May 6,
2012 by and between CDRS Acquisition LLC (“CDRS”), and CD&R Parallel Fund, VII,
L.P. (“Parallel Fund” and, together with CDRS, the “CDR Investors”) and Sally
Beauty Holdings, Inc., a Delaware corporation (the “Company”).

 

Background

 

A.                                    The CDR Investors own 45,662,971 shares of
the Company’s common stock, $0.01 par value per share ( “Common Stock”), and
have agreed to transfer a portion of those shares to the Company on the terms
and conditions set forth in this Agreement;

 

B.                                    The Company has agreed to repurchase a
portion of the shares of Common Stock held by the CDR Investors at the price and
upon the terms and conditions provided in this Agreement (the “Repurchase”);

 

C.                                    Promptly after the date hereof, the CDR
Investors and the Company intend to commence an underwritten public offering
(the “Public Offering”) of shares of Common Stock held by the CDR Investors (the
“Underwritten Shares”); and

 

D.                                    The CDR Investors and the Company desire
to condition the Repurchase on the closing of the Public Offering, among other
things.

 

THEREFORE, in consideration of the mutual covenants herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agree as follows:

 

Agreement

 

1.                                      Repurchase.

 

(a)                                 The CDR Investors hereby agree to transfer,
assign, sell, and convey 100% of their right, title, and interest in and to an
aggregate number of shares of Common Stock (the “Repurchase Shares”) equal to
(i) $200,000,000 (the “Purchase Price”) divided by (ii) the per share price at
which the CDR Investors sell the Underwritten Shares to the underwriter in the
Public Offering and the Company hereby agrees to purchase the Repurchase Shares
for the Purchase Price.  CDRS shall transfer, assign, sell, and convey 99.34%
(rounded to the nearest whole share) of the Repurchase Shares to the Company and
Parallel Fund shall transfer, assign, sell, and convey 0.66% (rounded to the
nearest whole share) of the Repurchase Shares to the Company.  Subject to the
satisfaction of the conditions set forth in paragraph 1(b), the Company hereby
agrees to purchase the Repurchase Shares for the Purchase Price.

 

(b)                                 The obligations of the Company to purchase
the Repurchase Shares shall be subject to (i) the closing of the Public Offering
pursuant to an underwriting agreement by and among the Company, the CDR
Investors and the underwriters named therein (the “Underwriting Agreement”) no
later than 10 business days from the date hereof and (ii) the receipt by the
Special

 

--------------------------------------------------------------------------------


 

Committee of the Board of Directors of a fairness opinion from Houlihan Lokey
Financial Advisors, Inc. no later than two business days after the execution of
the Underwriting Agreement stating to the effect that the consideration to be
paid by the Company to the CDR Investors for the Repurchase Shares pursuant to
this Agreement is fair to the Company from a financial point of view.

 

(c)                                  The closing of the sale of the Repurchase
Shares (the “Closing”), as applicable, shall take place upon the same day as the
closing of the sale of the Underwritten Shares at the offices of Alston & Bird
LLP, One Atlantic Center, 1201 West Peachtree Street, Atlanta, GA 30309, or at
such other time and place as may be agreed upon by the Company and the CDR
Investors.  At the Closing, the CDR Investors shall deliver to the Company or as
instructed by the Company duly executed stock powers relating to the Repurchase
Shares, as applicable, and the Company agrees to deliver to the CDR Investors
the Purchase Price by wire transfer of immediately available funds.

 

2.                                      Company Representations.
                                           In connection with the transactions
contemplated hereby, the Company represents and warrants to the CDR Investors
that:

 

(a)                                 The Company is a corporation duly organized
and existing under the laws of the State of Delaware. The Company has the
requisite corporate power and authority to execute, deliver and perform its
obligations under this Agreement and to consummate the transactions contemplated
hereby.

 

(b)                                 This Agreement has been duly authorized,
executed and delivered by the Company and constitutes a valid and binding
agreement of the Company enforceable in accordance with its terms, except to the
extent that enforcement thereof may be limited by bankruptcy, insolvency,
reorganization or other laws affecting enforcement of creditors’ rights or by
general equitable principles.

 

(c)                                  The compliance by the Company with this
Agreement and the consummation of the transactions herein contemplated will not
(i) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the property or assets of the Company
or any of its subsidiaries is subject, (ii) violate any provision of the
certificate of incorporation or by-laws, or other organizational documents, as
applicable, of the Company or its subsidiaries or (iii) violate any statute or
any order, rule or regulation of any court or governmental agency or body having
jurisdiction over the Company or any of its Subsidiaries or any of their
properties; except, in the case of clauses (i) and (iii), as would not
reasonably be expected to have a material adverse effect on the financial
position, stockholders’ equity or results of operations of the Company and its
subsidiaries, taken as a whole, in the case of each such clause, after giving
effect to any consents, approvals, authorizations, orders, registrations,
qualifications, waivers and amendments as will have been obtained or made as of
the date of this Agreement; and no consent, approval, authorization, order,
registration or qualification of or with any such court or governmental agency
or body is required for the execution, delivery and performance by the Company
of its obligations under this Agreement, including the consummation by the
Company of the

 

2

--------------------------------------------------------------------------------


 

transactions contemplated by this Agreement, except where the failure to obtain
or make any such consent, approval, authorization, order, registration or
qualification would not reasonably be expected to have a material adverse effect
on the financial position, stockholders’ equity or results of operations of the
Company and its subsidiaries, taken as a whole.

 

3.                                      Representations of the CDR Investors.
                               In connection with the transactions contemplated
hereby, each of the CDR Investors severally and not jointly represents and
warrants to the Company that:

 

(a)                                 All consents, approvals, authorizations and
orders necessary for the execution and delivery by such CDR Investor of this
Agreement and for the sale and delivery of the Repurchase Shares to be sold by
such CDR Investor hereunder, have been obtained; and such CDR Investor has full
right, power and authority to enter into this Agreement and to sell, assign,
transfer and deliver the Repurchase Shares to be sold by such CDR Investor
hereunder, except for such consents, approvals, authorizations and orders as
would not impair in any material respect the consummation of the CDR Investors’
obligations hereunder.

 

(b)                                 This Agreement has been duly authorized,
executed and delivered by such CDR Investor and constitutes a valid and binding
agreement of such CDR Investor, enforceable in accordance with its terms, except
to the extent that enforcement thereof may be limited by bankruptcy, insolvency,
reorganization or other laws affecting enforcement of creditors’ rights or by
general equitable principles.

 

(c)                                  The sale of the Repurchase Shares to be
sold by such CDR Investor hereunder and the compliance by such CDR Investor with
all of the provisions of this Agreement and the consummation of the transactions
contemplated herein (i) will not conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
any statute, indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which such CDR Investor is a party or by which such
CDR Investor is bound or to which any of the property or assets of such CDR
Investor is subject, (ii) nor will such action result in any violation of the
provisions of (x) any organizational or similar documents pursuant to which such
CDR Investor was formed or (y) any statute or any order, rule or regulation of
any court or governmental agency or body having jurisdiction over such CDR
Investor or the property of such CDR Investor; except in the case of clause
(i) or clause (ii)(y), for such conflicts, breaches, violations or defaults as
would not impair in any material respect the consummation of such CDR Investor’s
obligations hereunder.

 

(d)                                 As of the date hereof and immediately prior
to the delivery of the Repurchase Shares to the Company at the Closing, such CDR
Investor will be the beneficial or record holder of the Repurchase Shares with
full dispositive power thereover, and holds, and will hold, such Repurchase
Shares free and clear of all liens, encumbrances, equities or claims; and, upon
delivery of such Repurchase Shares and payment therefor pursuant hereto,
assuming that the Company has no notice of any adverse claims within the meaning
of Section 8-105 of the New York Uniform Commercial Code as in effect in the
State of New York from time to time (the “UCC”), the Company will acquire a
valid security entitlement (within the meaning of Section 8-102(a)(17) of the
UCC) to such Repurchase Shares purchased by the Company, and no action (whether
framed in conversion, replevin, constructive trust, equitable lien or other
theory)

 

3

--------------------------------------------------------------------------------


 

based on an adverse claim (within the meaning of Section 8-105 of the UCC) to
such security entitlement may be asserted against the Company.

 

4.                                      Termination.                         
This Agreement may be terminated at any time by the mutual written, consent of
the Company and the CDR Investors.  Furthermore, this Agreement shall
automatically terminate and be of no further force and effect, in the event
that, (a) the commencement of the Public Offering has not been publicly
announced within 3 business days after the date hereof or (b) the conditions in
paragraph 1(b) of this Agreement have not been satisfied within 10 business days
after the date hereof.

 

5.                                      Notices.    
                                                All notices, demands or other
communications to be given or delivered under or by reason of the provisions of
this Agreement will be in writing and will be deemed to have been given when
delivered personally, mailed by certified or registered mail, return receipt
requested and postage prepaid, or sent via a nationally recognized overnight
courier, or sent via facsimile to the recipient. Such notices, demands and other
communications will be sent to the address indicated below:

 

To the CDR Investors:

 

Theresa A. Gore
Clayton, Dubilier & Rice

375 Park Avenue
New York, New York 10152
Facsimilie No.: (212) 407-5250

Email Address: tgore@cdr-inc.com

 

With a copy to (which shall not constitute notice):

 

Debevoise & Plimpton LLP

919 Third Avenue

New York, NY 10022

Attn: Peter J. Loughran

Facsimile No.: (212) 521-7375

Email Address: pjloughran@debevoise.com

 

To the Company:

 

Sally Beauty Holdings, Inc.

3001 Colorado Boulevard

Denton, Texas 76210

Attention: Matthew O. Haltom

Facsimile No.: (940) 297-4990

Email Address: mhaltom@sallybeauty.com

 

4

--------------------------------------------------------------------------------


 

With a copy to (which shall not constitute notice):

 

Alston & Bird LLP
One Atlantic Center
1201 West Peachtree Street
Atlanta, Georgia 30309-3449
Attention:  W. Scott Ortwein
Facsimile:  (404) 253-8376
Email Address:  scott.ortwein@alston.com

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.

 

6.                                      Miscellaneous.

 

(a)                                 Survival of Representations and
Warranties.   All representations and warranties contained herein or made in
writing by any party in connection herewith shall survive the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby.

 

(b)                                 Severability.                            
Whenever possible, each provision of this Agreement will be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be invalid, illegal, or unenforceable in any
respect under any applicable law or rule in any jurisdiction, such invalidity,
illegality, or unenforceability will not affect any other provision or any other
jurisdiction, but this Agreement will be reformed, construed, and enforced in
such jurisdiction as if such invalid, illegal, or unenforceable provision had
never been contained herein.

 

(c)                                  Complete
Agreement.                          This Agreement and any other agreements
ancillary thereto and executed and delivered on the date hereof embody the
complete agreement and understanding between the parties and supersede and
preempt any prior understandings, agreements, or representations by or among the
parties, written or oral, which may have related to the subject matter hereof in
any way.

 

(d)                                 Counterparts.                      This
Agreement may be executed in separate counterparts, each of which is deemed to
be an original and all of which taken together constitute one and the same
agreement.

 

(e)                                  Successors and Assigns.               
Except as otherwise provided herein, this Agreement shall bind and inure to the
benefit of and be enforceable by the CDR Investors and the Company and their
respective successors and assigns.

 

(f)                                   Governing Law.  The Agreement will be
governed by and construed in accordance with the laws of the State of New York.

 

(g)                                 
Remedies.                                        The parties hereto agree and
acknowledge that money damages may not be an adequate remedy for any breach of
the provisions of this Agreement and that any party may in its sole discretion
apply to any court of law or equity of competent

 

5

--------------------------------------------------------------------------------


 

jurisdiction (without posting any bond or deposit) for specific performance or
other injunctive relief in order to enforce, or prevent any violations of, the
provisions of this Agreement.

 

(h)                                 Amendment and Waiver.       The provisions
of this Agreement may be amended and waived only with the prior written consent
of the CDR Investors and the Company.

 

(i)                                     Further Assurances.
                                     Each of the Company and the CDR Investors
shall execute and deliver such additional documents and instruments and shall
take such further action as may be necessary or appropriate to effectuate fully
the provisions of this Agreement.

 

(j)                                    Expenses.
                                         Each of the Company and the CDR
Investors shall bear their own expenses in connection with the drafting,
negotiation, execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby.

 

[Signatures appear on following page.]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Stock Repurchase
Agreement as of the date first written above.

 

 

CDR Investors

 

 

 

 

CDRS ACQUISITION LLC

 

 

 

 

 

 

By:

/s/ Theresa A. Gore

 

 

 

 

 

 

Name:

Theresa A. Gore

 

 

Title:

Executive Vice President and Treasurer

 

 

 

 

 

 

 

 

 

 

CD&R PARALLEL FUND VII, L.P.

 

 

 

 

 

By:

CD&R Parallel Fund Associates VII, Ltd.,

 

 

 

 

 

 

By:

/s/ Theresa A. Gore

 

 

 

 

 

 

Name:

Theresa A. Gore

 

 

Title:

Vice President, Treasurer and Assistant Secretary

 

 

 

 

 

 

 

 

 

 

Company

 

 

 

 

 

 

SALLY BEAUTY HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mark J. Flaherty

 

 

Name:

Mark J. Flaherty

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

[Signature page to Stock Repurchase Agreement]

 

7

--------------------------------------------------------------------------------